Citation Nr: 1429906	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hyperglycemia, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and secondary to diabetes mellitus.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to exposure to herbicides.  

5.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a left arm disability, to include as due to exposure to herbicides.  

7.  Entitlement to service connection for a left leg disability, to include as due to exposure to herbicides.

8.  Entitlement to service connection for a bilateral shoulder disability, claimed as muscle atrophy, to include as due to exposure to herbicides.  

9.  Entitlement to service connection for a bilateral foot disability, to include pes planus and plantar fasciitis, to include as due to exposure to herbicides.  

10.  Entitlement to service connection for vertigo, to include as due to exposure to herbicides.

11.  Entitlement to service connection for poliomyelitis, to include as due to exposure to herbicides.

12.  Entitlement to service connection for a bilateral eye disability, to include as due to exposure to herbicides.

13.  Entitlement to service connection for tinnitus, to include as due to exposure to herbicides.

14.  Entitlement to service connection for a right leg disability, to include as due to exposure to herbicides.

15.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides.

16.  Entitlement to service connection for a right ear hearing loss disability, to include as due to exposure to herbicides.  

17.  Entitlement to service connection for a left ear hearing loss disability, to include as due to exposure to herbicides.  

18.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, to include as due to exposure to herbicides.  

19.  Entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicides.  

20.  Entitlement to service connection for a right arm disability.  

21.  Entitlement to service connection for a chronic sinus disability, to include as due to exposure to herbicides.  

22.  Entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides.  

23.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.  

24.  Entitlement to service connection for carpal tunnel syndrome, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board has recharacterized several of the issues on appeal for the sake of brevity, to include splitting several issues.  Such action does not prejudice the Veteran as the AOJ adjudicated all of the issues on appeal.  

The issues of entitlement to service connection for hyperlipidemia, entitlement to service connection for a right arm disability, entitlement to service connection for a chronic sinus disability, entitlement to service connection for a respiratory disability, entitlement to service connection for erectile dysfunction, and entitlement to service connection for carpal tunnel syndrome, are listed as being on appeal.  A July 2011 rating decision denied service connection for the aforementioned issues and the Veteran submitted a timely notice of disagreement.  The filing of a notice of disagreement places a claim in appellate status.  See 38 C.F.R. §§ 19.9, 19.29 (2013).  


The issues of entitlement to service connection for tinnitus, service connection for hyperlipidemia, service connection for a right arm disability, service connection for a chronic sinus disability, service connection for a respiratory disability, service connection for erectile dysfunction, and service connection for carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hyperglycemia is not a disability for which service connection can be granted.   

2.  The most competent and probative evidence does not reflect diagnoses of PTSD, diabetes mellitus, a left leg disability, a left arm disability, a bilateral shoulder disability, vertigo, poliomyelitis, a right leg disability, a left ear hearing loss disability, or peripheral neuropathy.  

3.  The most competent and probative evidence weighs against finding that any psychiatric disability, hypertension, and sleep apnea, were present during active service or are otherwise related to active service.  

4.  The most probative evidence does not reflect that a pre-existing eye disability, a congenital defect (impaired vision), was subjected to a superimposed disease which created additional disability. 

5.  The most competent and probative evidence does not reflect that the pre-existing right ear hearing loss disability increased in severity as a result of active service.  

6.  The most competent and probative evidence does not reflect that the pre-existing pes planus increased in severity as a result of active service.  

7.  The most competent and probative evidence does not reveal a disability of the bilateral feet, other than pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperglycemia are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).  

4.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

5.  The criteria for service connection for an acquired psychiatric disability, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

6. The criteria for service connection for a left arm disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

7.  The criteria for service connection for a left leg disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

8.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

9.  The criteria for service connection for a bilateral foot disability, to include pes planus, are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).  

10.  The criteria for service connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

11.  The criteria for service connection for poliomyelitis are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

12.  The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

13.  The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

14.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

15.  The criteria for service connection for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).  

16.  The criteria for service connection for a left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

17.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in September 2009 and October 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The Veteran has claimed secondary service connection pertaining to several disabilities on appeal; however, he is not service-connected for any disability and has not contended that his claimed disabilities are related those being remanded for the issuance of a SOC.  Notification regarding secondary service connection is not required.  

In addition, the duty to assist the Veteran has been satisfied.  The claims file contains the Veteran's service personnel records, service treatment records, and identified VA medical treatment records.  

The Veteran was not provided VA examinations in connection with the issues on appeal.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2013).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.  

As will be discussed in greater detail below, there is no current diagnosis for the following disabilities:  peripheral neuropathy of the bilateral lower extremities or bilateral upper extremities; poliomyelitis; a left arm disability; PTSD; diabetes mellitus; a bilateral shoulder disability; bilateral foot disability (other than pes planus); vertigo; a left ear hearing loss disability; right leg disability; or a left leg disability.  The Veteran, his wife, and his father have not been shown to have the medical expertise or knowledge to diagnose the peripheral neuropathy, poliomyelitis, PTSD, diabetes mellitus, vertigo, or left ear hearing loss.  Diagnosing such disabilities requires medical knowledge and expertise.  With respect to the legs, shoulders, and arm, the Veteran has only described that he injured the legs, shoulders, and arms during service consisting of scabbing/burning.  He stated that he experiences pain up and down his arm and reported arthritis, which has not been shown by the objective medical evidence.  The Veteran is not competent to diagnose himself with arthritis, as this requires medical expertise and knowledge.  In terms of the right foot, he stated in a November 2010 VA treatment record that he incurred a fracture many years ago and the Veteran specifically claimed service connection for plantar fasciitis.  There is no evidence of a fracture or plantar fasciitis anywhere in the record and the Veteran is not competent to diagnose himself with such disabilities.  As the record does not contain competent evidence of current disabilities, a VA examination is not required.  

With respect to hyperglycemia, this is a laboratory finding and not a disability for which service connection can be granted.  A VA examination is not warranted.  

There are diagnoses of sleep apnea, hypertension, and a psychiatric disability, other than PTSD.  However, the service treatment records do not reveal any symptoms or complaints related to these disabilities.  When separated from active service, all systems were clinically evaluated as normal.  While the Veteran reported that his disabilities onset during active service, and his wife and father attested that his sleep problems and hypertension began during active service, the Board assigns more probative value to the service treatment records as well as VA medical treatment records dated in 2003 and 2004, years before the Veteran filed his claims for service connection.  In 2003, the Veteran was evaluated as having high blood pressure and he only reported a couple of high blood pressure readings in the past few years, making no mention of chronic symptoms since service.   In addition, a March 2004 VA medical treatment record shows that review of the systems related to psych. was negative.  The Veteran denied depression.  In VA medical treatment records dated in 2006, the Veteran reported depression related to loss of employment and he reported difficulty sleeping.  The Board finds that the Veteran, as well as his wife and father, are not credible regarding the chronicity of the Veteran's symptoms.  Again, these disabilities were not shown until decades after separation from service with no indication or complaints of the disabilities during active service.  In light of the above, the Board finds that VA examinations are not required.  

In terms of the pre-existing pes planus and pre-existing right ear hearing loss disability, the Board finds that the service treatment records and post-service treatment records are adequate to adjudicate whether the disabilities increased in severity as a result of active service and VA examinations are not required.   

With respect to the claimed bilateral eye disability, the Veteran reported decreased vision due to his active service.  However, his visual impairment was noted prior to entrance into active service and is considered a congenital defect.  The only avenue for service connection is if there was a superimposed injury, service connection is warranted for the resultant disability.  While the Veteran reported that sand cut his eyes during service and he now needed glasses, the Board assigns more probative value to the service treatment records wherein there was no indication of any injury to the eyes.  The separation report of medical examination reflected that all systems were normal and his distant vision was 20/20 in both eyes.  As a result, a VA examination is not required.   

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for PTSD, left arm disability, left leg disability, bilateral shoulder disability, vertigo, poliomyelitis, right leg disability, left ear hearing loss disability, peripheral neuropathy, and diabetes mellitus.

The Veteran has generally claimed service connection on a secondary basis.  He is not service connected for any disability.  Secondary service connection is not warranted.  38 C.F.R. § 3.310.  In addition, he has generally claimed that all disabilities are related to exposure to herbicides during his service in Vietnam.  The Veteran served in Vietnam during the requisite time period and is presumed to have been exposed to herbicides.  The disabilities listed under 38 C.F.R. §§ 3.307, 3.309, includes type II diabetes mellitus and peripheral neuropathy.  The Veteran has not been diagnosed with these disabilities.  As such, service connection on a presumptive basis is not warranted.  Id.  

Next, with respect to direct service connection, the medical evidence does not reflect that the Veteran has been diagnosed with peripheral neuropathy, poliomyelitis, a left arm disability, PTSD, diabetes mellitus, shoulder disability, right leg disability, vertigo, left leg disability, or a left ear hearing loss disability.  

The Veteran has complained of tingling in his fingers.  The medical evidence is absent for any diagnosis of peripheral neuropathy.  In fact, an October 2010 VA medical treatment record noted that there were no neurological deficits.  

The Veteran had a history of poliomyelitis as a child.  The pre-induction report of medical history indicated that the Veteran had polio as a child and while he reported a residual of the disability involving his right foot, the examination was negative.  A private medical record dated in June 1968, prior to his entrance into active service, showed that the Veteran had been treated in the past for poliomyelitis without leg length discrepancy or residual muscle atrophy.  There were no identified residuals.  During his period of active service, a July 1969 service treatment record noted that there was no evidence of polio.  The current medical evidence shows that the Veteran reported a history of poliomyelitis, but the medical evidence of record is completely absent for any current diagnosis.  There is no evidence of a diagnosis since the Veteran was treated prior to active service and there is no medical evidence identifying any residuals.  As the poliomyelitis existed before service, was treated, and resolved without any residuals, with no evidence of a diagnosis of poliomyelitis since that time, service connection is not warranted.  The Veteran has not been shown to possess the requisite medical knowledge or expertise to diagnose such a complex disability, to include identifying whether he has residuals from poliomyelitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The medical evidence is absent for any diagnosis related to the shoulders, arm, or legs.  The Veteran reported that he was diagnosed with arthritis in the past, but there is no objective evidence in the VA medical treatment records other than the November 2010 VA treatment records documenting the Veteran's reported history of arthritis.  The Veteran was treated for a contusion to the right leg after a motor vehicle accident in December 2003; however, there was no diagnosed disability.  A service treatment record included an assessment of exostosis related to the right knee.  However, while the Veteran complained of pain in the right knee, he clarified later to a VA physician that his pain was not really in his knee, but his hip.  See July 2011 VA medical treatment record.  There is no diagnosis ascribed to the extremities.  An October 2010 musculoskeletal examination revealed no tender or swollen joints and a normal range of motion of the left shoulder, right hip, and other joints.  Other than the lay statements related to problems with the extremities and the Veteran's statements to VA related to his symptoms, there is no competent evidence of any diagnosed disabilities.  (The Board points out that during his hearing, the Veteran reported wearing a brace on his arm for carpal tunnel syndrome.  Entitlement to service connection for carpal tunnel syndrome is a separate matter addressed in the remand portion of this document.)    

With respect to PTSD, the Veteran complained of symptoms of PTSD in the VA treatment records and discussed his service in Vietnam.  However, the examining physicians discussed the symptoms and continued to diagnose him with other psychiatric disabilities, but not PTSD.  There is no diagnosis of PTSD in accordance with the DSM-IV criteria in the claims file.  38 C.F.R. § 4.125.

With respect to vertigo, while the Veteran reported dizziness, there is no evidence of a diagnosis of vertigo.  The report of medical history completed prior to entrance into active service noted dizziness, there was no evidence of a diagnosed disability.  VA treatment records dated in March 2004 and July 2010 show that the Veteran denied experiencing dizziness.  During the hearing on appeal, the Veteran stated he was not being treated for vertigo and when asked if he had vertigo now, he responded: "No, I [. . .] guess I would lose my balance, you know you how you lose your balance, but I don't do that now."  See hearing transcript, pg. 14.  

There is no diagnosis of diabetes mellitus in the VA medical treatment records.  While the Veteran reported being diagnosed as having diabetes mellitus during a treatment visit in November 2010, the April 2008 VA medical treatment record only noted that the Veteran was "pre-diabetes."  The remaining VA treatment records show that the Veteran has hyperglycemia, but not diabetes mellitus. 

Finally, there is no evidence of a current left ear hearing loss disability.  The Veteran testified that he had been tested for hearing loss every two years and he had it, the VA medical treatment records do not contain any diagnosis of left ear hearing loss.  See 38 C.F.R. § 3.385.  In fact, the November 2010 VA medical treatment record shows that the Veteran described his hearing as "good."  

The Board recognizes the Veteran believes he has the aforementioned disabilities.  The Veteran is competent to testify to those things that come to him through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, with respect to peripheral neuropathy, poliomyelitis, diabetes mellitus, left ear hearing loss disability, PTSD, and vertigo, he is not shown to have the medical expertise or knowledge to diagnose such disabilities.  The matter of diagnosing these disabilities is complex.  Likewise, neither the Veteran's wife nor father has been shown to have the expertise or medical knowledge to diagnose these disabilities.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the lay statements are not competent evidence to show that the Veteran has current disabilities of peripheral neuropathy, poliomyelitis, diabetes mellitus, left ear hearing loss disability, PTSD, and vertigo.

With respect to the shoulders, legs, and left arm, it is possible that a lay person may provide a diagnosis with respect to a simple condition, such as a dislocated shoulder, varicose veins, or flat feet.  See Jandreau, id., Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran expressed pain related to these extremities and while he initially requested service connection for muscle cramps/atrophy, during his hearing, he stated he had no muscle impairment.  He also requested service connection for "Achilles tendon," but there is nothing in the medical records to indicate any diagnosis ascribed to the Achilles tendon.  He reported a diagnosis of arthritis; however, again, the medical records do not reflect any diagnosis of arthritis.  A diagnosis of arthritis requires medical expertise and knowledge and the Veteran has not been shown to possess such knowledge and expertise.  Mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Finally, the Veteran testified that his in-service injuries consisting of scabbing or burns related to the legs and arm and that he experiences pain up and down.  The Veteran never reported any problems with his skin (of legs, shoulders, or arm) during his many years of VA medical treatment and his skin has been examined without any mention of a disability.  Sanchez-Benitez, id.  As such, there is no competent evidence of disabilities related to the legs, shoulders, and left arm.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claims.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Hyperglycemia 

While the post-service treatment records indicate that the Veteran has been assessed with hyperglycemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

Hyperglycemia is a laboratory finding that manifests itself only in laboratory test results and is not itself a disability for which service connection can be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Accordingly, because hyperglycemia is not a disability for which service connection may be granted, service connection for hyperglycemia must be denied on the basis of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Acquired psychiatric disability, hypertension, bilateral eye disability, and sleep apnea.

The Veteran has generally claimed service connection on a secondary basis.  He is not service connected for any disability and has not claimed that these disabilities are related to his disabilities that are being remanded for the issuance of a SOC.   Secondary service connection is not warranted.  38 C.F.R. § 3.310.  

In addition, he has claimed that all disabilities are related to exposure to herbicides during his service in Vietnam.  The Veteran served in Vietnam during the requisite time period and is presumed to have been exposed to herbicides.  The aforementioned disabilities, including hypertension, acquired psychiatric disability, bilateral eye disability, and sleep apnea, are not recognized as herbicide-related diseases under 38 C.F.R. §§ 3.307, 3.309.  Service connection on a presumptive basis is not warranted.  Id.  

With respect to a bilateral eye disability, the evidence indicates that the Veteran has impaired vision and wears glasses.  The pre-induction report of medical examination reflects that the Veteran's vision was 20/30 for distance in both eyes.  He was assigned a profile of "E2" for his eyes.  There is no mention of his eyes during active service and his eyes were clinically evaluated as normal on separation.   The Veteran's vision was listed as 20/20 on the separation report of medical examination.  A decrease in visual acuity is considered a congenital defect.  A congenital defect is not a disability for VA purposes cannot be service connected, with a limited exception for evidence of aggravation by superimposed disease or injury.  38 C.F.R. § 3.303(c).  VA's General Counsel (GC) has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  This GC opinion concluded that a defect differed from a disease in that a defect is "more or less static in nature while a disease is capable of improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2.  While the Veteran testified that he served in Vietnam and sand would blow and cut his eyes, there is no objective evidence of a superimposed injury that resulted in additional disability.  Again, the service treatment records are absent for any complaint related to the eyes and there is no evidence of any additional disability or a decrease in visual acuity upon separation from active service.  Service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows that the Veteran is diagnosed with hypertension, sleep apnea, and a psychiatric disability, diagnosed as depression and adjustment disorder.  

However, the service treatment records are absent for any indication or diagnosis of sleep apnea, hypertension, or a psychiatric disability.  While the pre-induction report of medical history shows that the Veteran checked "yes" as to whether he had high or low blood pressure, the physician's summary and elaboration of all pertinent data noted that blood pressure was never documented and the Veteran is presumed sound.  The separation report of medical examination shows that all systems were clinically evaluated as normal.  The Veteran's blood pressure reading was 126/74.  There is no objective evidence of the claimed disabilities until decades after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

A December 2003 VA treatment record shows that the Veteran was evaluated as having high blood pressure.  He reported to the examining physician that he had a few high blood pressure readings over the past few years, indicating that the onset of his hypertension was years after separation from active service in 1970.  In a March 2004 VA treatment record, the Veteran denied depression and there was no mention of any sleep problems.  In VA treatment records dated in 2006, the Veteran reported experiencing depression since he recently lost his job.  He also mentioned difficulty with sleep.  In contrast, a November 2010 VA treatment record shows that the Veteran reported that he had depression and hypertension in the 1970s.  

To the extent that there is any suggestion of continuity of symptomatology since service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those diseases recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not a chronic condition.  Psychoses are recognized as chronic diseases.  38 C.F.R. § 3.309(a).  However, the Veteran has not been diagnosed with "psychosis" as defined by 38 C.F.R. § 3.384 (2013).  Therefore, service connection for an acquired psychiatric disability and sleep apnea on the basis of continuity of  symptomatology is denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Hypertension is considered a chronic condition.  However, the Board does not find the Veteran or his wife credible with respect to reports of chronic symptoms since service.  Again, the Board recognizes that the Veteran reported experiencing high or low blood pressure prior to active service, but there was no diagnosis and the Veteran was presumed sound.  The remaining service treatment records did not reflect any notations related to high blood pressure and the Veteran's blood pressure reading on separation was 126/74.  The first objective evidence of problems with blood pressure was in 2003 when the Veteran only reported experiencing a few high blood pressure readings over the past few years, weighing against the subsequent reports of having hypertension since service.  As such, the statements regarding the onset and his chronic symptoms are inconsistent with the other objective evidence of record including the Veteran's own statements.  As such, service connection on the basis of continuity of symptomatology is denied.  

With respect to any etiology of the claimed disabilities, the Veteran, his wife, and his father are not competent to attribute his disabilities to a specific cause.  The origin of such disabilities is considered a complex matter and they have not been shown to possess the requisite medical training or knowledge to opine as to the cause of these disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While they reported that these disabilities existed since service, the more probative evidence indicates otherwise.  Again, the service treatment records are absent for any indication of the claimed disabilities and the earliest VA medical treatment records dated in 2003 and 2004 did not reflect chronic symptoms related to the claimed disabilities.  

In sum, the most probative evidence does not reflect an in-service event, injury, or disease to relate the claimed disabilities or credible evidence of chronic symptoms of hypertension since active service.  Instead, the evidence of record indicates that the claimed disabilities had their onset decades after separation from active service.  The preponderance of the evidence is against the claims for service connection.  The benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claims are denied.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis or cardiovascular-renal disease becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The evidence does not reflect a psychosis or hypertension within the first year from the date of separation from service.  Service connection on a presumptive basis is not warranted.

Bilateral foot disability, to include pes planus

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and those cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

The pre-induction report of medical history shows that the Veteran checked the box "yes" in response to the question as to whether he had foot trouble.  The corresponding report of medical examination shows that the Veteran was diagnosed with mild pes planus, NCD.  In the section entitled "summary and elaboration of defects and diagnoses" the examining physician listed mild pes planus, NCD.  The Board finds that the Veteran's disability pre-existed service as it was noted on the report of medical examination.  The presumption of soundness does not attach.  38 U.S.C.A. § 1111.

The question is whether the Veteran's pre-existing pes planus increased in severity as a result of active service.  To the extent the Veteran seeks compensation for disability resulting from his pes planus, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, id.; Horn, id.  The service treatment records are completely absent for any notation or complaint related to pes planus or the Veteran's feet.  The separation report of medical examination shows that the Veteran's feet were clinically evaluated as normal.  The VA medical treatment records do not reveal any complaints related to pes planus.  For example, a June 2010 VA medical treatment record noted that the Veteran's gait station was normal.  

The only evidence related to the question of increase in severity during active service is the Veteran's own statements that he had pain and that he requested shoe inserts during active service.  While the Veteran is competent to describe his symptoms and that he went to sick call, the Board attributes more value to the objective evidence of record as opposed to the Veteran's statements.  In this respect, the Board does not find the Veteran to be particularly credible as the Veteran sought treatment for other ailments as documented in the service treatment records, but never reported problems with his feet.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Again, the Board assigns great probative value to the separation report of medical examination which shows that the Veteran's feet were clinically evaluated as normal.  In addition, the VA medical treatment records were completely absent for any mention or treatment for pes planus.  In reviewing all of the evidence, the Board finds that the presumption of aggravation is not for application as the most probative evidence does not reflect an increase in severity of the pes planus during active service.  38 C.F.R. § 3.306.  

The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine does not apply.  Accordingly, service connection for pes planus is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2013).

With respect to any other bilateral foot disability, the Veteran specifically claimed service connection for plantar fasciitis.  He also reported that he had a hole in his foot that was scabbed during service.  There is no evidence of a diagnosed disability pertaining to the feet, other than pes planus.  The service treatment records do not reflect any notation related to the feet.  The Veteran's feet were clinically evaluated as normal upon separation from active service and there were no marks or scars noted.  In fact, the VA medical treatment records do not reveal any mention of a skin abnormality related to his foot and are absent for any diagnosis pertaining to plantar fasciitis.  A December 2003 VA treatment record noted that the Veteran had been in a motor vehicle accident and that there was some numbness on the plantar surface of his feet, but only an assessment of a contusion of the ankle and knee was listed and a right lower extremity arterial doppler waveform was within normal limits.  In a November 2010 VA treatment record, the Veteran reported a past fracture in the foot and general arthritis, but this is not shown by any medical evidence, which is assigned greater probative value than the Veteran's unsubstantiated assertions that he had a fracture and arthritis.  In fact, during the hearing on appeal, the Veteran did not mention experiencing any fracture.  

With respect to the Veteran's own statements, he is not competent to diagnose himself with a fracture or plantar fasciitis.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
While the Veteran is competent to describe experiencing scabbing or a hole in his foot during active service and that he experiences pain, there is no competent evidence of an underlying condition or malady.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Again, the separation report of medical examination does not reflect any skin abnormality and the post-service treatment records show that the Veteran's skin has been examined and there is no evidence of any complaint or treatment related to the feet.   

As there is no evidence of a current disability, service connection is denied.  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine does not apply.  Accordingly, service connection for a bilateral foot disability, other than pes planus, is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013).

Right ear hearing loss disability

The pre-induction report of medical history shows that the Veteran checked the box "yes" in response to the question as to whether he had or had now hearing loss.  The corresponding report of medical examination shows the following audiometric findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
85

80
LEFT
5
5
15

15

The Veteran was assigned a profile of "H2."  The findings related to the right ear reflect a disability for VA purposes.  38 C.F.R. § 3.385.  The Board finds that the Veteran's right ear hearing loss disability pre-existed service as it was noted on examination.  The presumption of soundness does not attach.  38 U.S.C.A. § 1111.

The question is whether the Veteran's pre-existing right ear hearing loss disability increased in severity as a result of active service.  To the extent the Veteran seeks compensation for disability resulting from his right ear hearing loss, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, id.; Horn, id.  The service treatment records are completely absent for any notation or complaint related to right ear hearing loss.  On separation, the audiometric findings were lower than those reported on the entrance report of medical examination.  While the Veteran may now state that his hearing loss worsened during service, the Board assigns greater probative value to the objective medical evidence of record, including the service treatment records and the post-service medical treatment records.   In a March 2004 VA medical treatment record, dated decades after the Veteran's separation from active service, there was no hearing loss upon review of the Veteran's systems.  In a November 2010 VA treatment record, the Veteran described his hearing as "good."  As a result, the Board finds that the presumption of aggravation is not for application as the most probative evidence of record does not reflect an increase in severity of the right ear hearing loss disability.  

The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine does not apply.  Service connection for a right ear hearing loss disability is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2013).


ORDER

Entitlement to service connection for hyperglycemia, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.  

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.  

Entitlement to service connection for PTSD, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, is denied.

Entitlement to service connection for a left arm disability, to include as due to exposure to herbicides, is denied.  

Entitlement to service connection for a left leg disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a bilateral shoulder disability, claimed as muscle atrophy, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a bilateral foot disability, to include pes planus, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for vertigo, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for poliomyelitis, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a bilateral eye disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for tinnitus, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a right leg disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a right ear hearing loss disability, to include as due to exposure to herbicides, is denied.  

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, to include as due to exposure to herbicides, is denied.  




REMAND

With respect to tinnitus, the Veteran is competent to render a simple diagnosis of tinnitus and; therefore, the Board finds that a current disability exists.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran reported that he was exposed to loud noise during his period of active service, to include exposure to noise such as bombs and grenades.  The Veteran is considered competent and credible to attest to his noise exposure and there is no evidence to question the veracity of the Veteran's statements regarding his noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board accepts his statements of in-service noise exposure as evidence that he was exposed to acoustic trauma during service and the requirement for an in-service injury has been met.  Next, the Veteran has indicated that his tinnitus began after his exposure to noise during active service.  While the Veteran denied tinnitus decades later as shown in the VA medical treatment records, the Board notes that the threshold is low and a VA examination must be provided.  

A July 2011 rating decision denied the issues of entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicides, entitlement to service connection for a right arm disability, entitlement to service connection for a chronic sinus disability, to include as due to exposure to herbicides, entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides, entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides, and entitlement to service connection for carpal tunnel syndrome, to include as due to exposure to herbicides.  A timely notice of disagreement was filed by the Veteran.  The filing of a notice of disagreement places a claim in appellate status.  See 38 C.F.R. §§ 19.9, 19.29 (2013).  A SOC has not been issued and, therefore, a remand is required to issue a SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a SOC regarding the issues of entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicides, entitlement to service connection for a right arm disability, entitlement to service connection for a chronic sinus disability, to include as due to exposure to herbicides, entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides, entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides, and entitlement to service connection for carpal tunnel syndrome, to include as a result of exposure to herbicides.  The SOC should include a discussion of evidence considered and citation to pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The Veteran should be advised that the issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that tinnitus was caused by service or is otherwise related to the Veteran's active service.

A complete rationale should be given for any opinion provided.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


